Converted by SEC Publisher, created by BCL Technologies Inc., for SEC Filing Exhibit 10.2 Stock Purchase Option Agreement This Stock Purchase Option Agreement (this Option Agreement), dated as of November 24, 2009, is by and between, COGENCO INTERNATIONAL, INC., a Colorado corporation (Buyer), and GENESIS ENERGY INVESTMENTS PLC, an Hungarian entity operating as a public company whose common stock is traded on the Budapest Stock Exchange (Seller). RECITALS: A. Seller owns the Option Shares, defined for the purposes of this Option Agreement as a single business quota (in Hungarian: üzletrész ) representing a primary stake (in Hungarian: törzsbetét ) of HUF 273,000,000 in Genesis Solar Hungary Kft (GSH, the GSH Shares) an entity formed under the laws of Hungary, amounting to no less than 100% of the outstanding share capital of GSH, with a book value as reflected on the Balance Sheets and Interim Balance Sheets and at the Option Exercise Date of not less than HUF 55,000,000. B. Subject to the conditions and terms set forth in this Option Agreement, and at Buyers option, the Seller will sell to Buyer the Option Shares. NOW, THEREFORE, in consideration of the premises and agreements contained in this Option Agreement, and for good and valuable consideration, the receipt and sufficiency of which are hereby acknowledged, the parties agree as follows: AGREEMENT The parties, intending to be legally bound, agree as follows: ARTICLE 1 . DEFINITIONS. For purposes of this Option Agreement, the following terms have the meanings specified or referred to in this Article 1: 1.1 "Acquired Company" GSH. 1.2 "Applicable Contract" any Contract (a) under which the Acquired Company has or may acquire any rights, (b) under which the Acquired Company has or may become subject to any obligation or liability, or (c) by which the Acquired Company or any of the assets owned or used by it is or may become bound. 1.3 "Balance Sheet" as defined in Section 3.4. 1.4 "Best Efforts" the efforts that a prudent Person desirous of achieving a result would use in similar circumstances to ensure that such result is achieved as expeditiously as possible; provided, however, that an obligation to use Best Efforts under this Option Agreement does not require the Person subject to that obligation to take actions that would result in a materially adverse change in the benefits to such Person of this Option Agreement and the Contemplated Transactions. 1.5 "Breach" a "Breach" of a representation, warranty, covenant, obligation, or other provision of this Option Agreement or any instrument delivered pursuant to this Option Agreement will be deemed to have occurred if there is or has been (a) any inaccuracy in or breach of, or any failure to perform or comply with, such representation, warranty, covenant, obligation, or other provision, or (b) any claim (by any Person) or other occurrence or circumstance that is or was inconsistent with such representation, warranty, covenant, obligation, or other provision, and the term "Breach" means any such inaccuracy, breach, failure, claim, occurrence, or circumstance. 1 1.6 "Buyer" as defined in the first paragraph of this Option Agreement. 1.7 "Closing" as defined in Section 2.3. 1.8 "Consent" any approval, consent, ratification, waiver, or other authorization (including any Governmental Authorization). 1 .9 "Contemplated Transactions"  the exercise of the option granted hereby to acquire the Acquired Company. 1.10 "Contract" any agreement, contract, obligation, promise, or undertaking (whether written or oral and whether express or implied) that is legally binding. 1.11 "Damages" as defined in Section 10.2. 1.12 "Disclosure Letter" the disclosure letter delivered by Seller to Buyer concurrently with the execution and delivery of this Option Agreement or, if not delivered concurrently with the execution and deliver of this Option Agreement, by not later than the Disclosure Letter Delivery Deadline as defined in Section 11.9(c) and which must then be in form reasonably satisfactory to Buyer. 1.13 "Encumbrance" any charge, claim, community property interest, condition, equitable interest, lien, option, pledge, security interest, right of first refusal, or restriction of any kind, including any restriction on use, voting, transfer, receipt of income, or exercise of any other attribute of ownership. 1.14 "Environment" soil, land surface or subsurface strata, surface waters (including navigable waters, ocean waters, streams, ponds, drainage basins, and wetlands), groundwaters, drinking water supply, stream sediments, ambient air (including indoor air), plant and animal life, and any other environmental medium or natural resource. 1.15 "Environmental, Health, and Safety Liabilities" any cost, damages, expense, liability, obligation, or other responsibility arising from or under Environmental Law or Occupational Safety and Health Law and consisting of or relating to: a. any environmental, health, or safety matters or conditions (including on-site or off-site contamination, occupational safety and health, and regulation of chemical substances or products); b. fines, penalties, judgments, awards, settlements, legal or administrative proceedings, damages, losses, claims, demands and response, investigative, remedial, or inspection costs and expenses arising under Environmental Law or Occupational Safety and Health Law; c. financial responsibility under Environmental Law or Occupational Safety and Health Law for cleanup costs or corrective action, including any investigation, cleanup, removal, containment, or other remediation or response actions ("Cleanup") required by applicable Environmental Law or Occupational Safety and Health Law (whether or not such Cleanup has been required or requested by any Governmental Body or any other Person) and for any natural resource damages; or 2 d. any other compliance, corrective, investigative, or remedial measures required under Environmental Law or Occupational Safety and Health Law. The terms "removal," "remedial," and "response action," include the types of activities covered by the United States Comprehensive Environmental Response, Compensation, and Liability Act, 42 U.S.C. § 9601 et seq. , as amended ("CERCLA") or any similar act under the laws of any other jurisdiction in which the Acquired Company operate or which may be applicable to the Acquired Company. 1.16 "Environmental Law" any Legal Requirement of the United States, any other country or Governmental Body that is applicable to the Acquired Company that requires or relates to: a. advising appropriate authorities, employees, and the public of intended or actual releases of pollutants or hazardous substances or materials, violations of discharge limits, or other prohibitions and of the commencements of activities, such as resource extraction or construction, that could have significant impact on the Environment; b. preventing or reducing to acceptable levels the release of pollutants or hazardous substances or materials into the Environment; c. reducing the quantities, preventing the release, or minimizing the hazardous characteristics of wastes that are generated; d. assuring that products are designed, formulated, packaged, and used so that they do not present unreasonable risks to human health or the Environment when used or disposed of; e. protecting resources, species, or ecological amenities; f. reducing to acceptable levels the risks inherent in the transportation of hazardous substances, pollutants, oil, or other potentially harmful substances; g. cleaning up pollutants that have been released, preventing the Threat of Release, or paying the costs of such clean up or prevention; or h. making responsible parties pay private parties, or groups of them, for damages done to their health or the Environment, or permitting self-appointed representatives of the public interest to recover for injuries done to public assets. 1.17 Expiration Date  shall be as defined in Section 2.1, below. 1.18 "Facilities" any real property, leaseholds, or other interests currently or formerly owned or operated by the Acquired Company and any buildings, plants, structures, or equipment (including motor vehicles, tank cars, and rolling stock) currently or formerly owned or operated by the Acquired Company. 1.19 "GAAP" generally accepted United States accounting principles, applied on a basis consistent with the basis on which the Balance Sheet and the other financial statements referred to in Section 3.4(b) were prepared. 3 1.20 "Governmental Authorization" any approval, consent, license, permit, waiver, or other authorization issued, granted, given, or otherwise made available by or under the authority of any Governmental Body or pursuant to any Legal Requirement. 1.21 "Governmental Body"  whether existing under the laws of the United States or any other country, any: a. nation, state, county, city, town, village, district, or other jurisdiction of any nature; b. federal, state, local, municipal, foreign, or other government; c. governmental or quasi-governmental authority of any nature (including any governmental agency, branch, department, official, or entity and any court or other tribunal); d. multi-national organization or body; or e. body exercising, or entitled to exercise, any administrative, executive, judicial, legislative, police, regulatory, or taxing authority or power of any nature. 1.22 "Hazardous Activity" the distribution, generation, handling, importing, management, manufacturing, processing, production, refinement, Release, storage, transfer, transportation, treatment, or use (including any withdrawal or other use of groundwater) of Hazardous Materials in, on, under, about, or from the Facilities or any part thereof into the Environment, and any other act, business, operation, or thing that increases the danger, or risk of danger, or poses an unreasonable risk of harm to persons or property on or off the Facilities, or that may affect the value of the Facilities or the Acquired Company. 1.23 "Hazardous Materials" any waste or other substance that is listed, defined, designated, or classified as, or otherwise determined to be, hazardous, radioactive, or toxic or a pollutant or a contaminant under or pursuant to any Environmental Law, including any admixture or solution thereof, and specifically including petroleum and all derivatives thereof or synthetic substitutes therefor and asbestos or asbestos-containing materials. 1.24 "Indemnified Persons" as defined in Section 10.2. 1.25 "Intellectual Property Assets" as defined in Section 3.22. 1.26 "Interim Balance Sheet" as defined in Section 3.4. 1.27 "IRC" the Internal Revenue Code of 1986 or any successor law, and regulations issued by the IRS pursuant to the Internal Revenue Code or any successor law. 1.28 "IRS" the United States Internal Revenue Service or any successor agency, and, to the extent relevant, the United States Department of the Treasury. 1.29 "Knowledge" an individual will be deemed to have "Knowledge" of a particular fact or other matter if: a. such individual is actually aware of such fact or other matter; or 4 b. a prudent individual could be expected to discover or otherwise become aware of such fact or other matter in the course of conducting a reasonably comprehensive investigation concerning the existence of such fact or other matter. A Person (other than an individual) will be deemed to have "Knowledge" of a particular fact or other matter if any individual who is serving, or who has at any time served, as a director, officer, partner, executor, or trustee of such Person (or in any similar capacity) has, or at any time had, Knowledge of such fact or other matter. 1.30 "Legal Requirement" any federal, state, local, municipal, foreign, international, multinational, or other administrative order, constitution, law, ordinance, principle of common law, regulation, statute, or treaty, whether of the United States or of any other jurisdiction. 1.31 "Occupational Safety and Health Law" any Legal Requirement designed to provide safe and healthful working conditions and to reduce occupational safety and health hazards, and any program, whether governmental or private (including those promulgated or sponsored by industry associations and insurance companies), designed to provide safe and healthful working conditions. 1.32 "Option Exercise Date" the date and time as of which the Closing actually takes place as set forth in the written notice to be delivered pursuant to Section 2.1 hereof or as thereafter amended by the Parties. 1.33 "Order" any award, decision, injunction, judgment, order, ruling, subpoena, or verdict entered, issued, made, or rendered by any court, administrative agency, or other Governmental Body or by any arbitrator. 1.34 "Ordinary Course of Business" an action taken by a Person will be deemed to have been taken in the "Ordinary Course of Business" only if: a. such action is consistent with the past practices of such Person and is taken in the ordinary course of the normal day-to-day operations of such Person; b. such action is not required to be authorized by the board of directors of such Person (or by any Person or group of Persons exercising similar authority) [and is not required to be specifically authorized by the parent company (if any) of such Person]; and c. such action is similar in nature and magnitude to actions customarily taken, without any authorization by the board of directors (or by any Person or group of Persons exercising similar authority), in the ordinary course of the normal day-to-day operations of other Persons that are in the same line of business as such Person. 1.35 "Organizational Documents" (a) the articles or certificate of incorporation and the bylaws of a corporation; (b) the partnership agreement and any statement of partnership of a general partnership; (c) the limited partnership agreement and the certificate of limited partnership of a limited partnership; (d) any charter or similar document adopted or filed in connection with the creation, formation, or organization of a Person; and (e) any amendment to any of the foregoing. 1.36 "Person" any individual, corporation (including any non-profit corporation), general or limited partnership, limited liability company, joint venture, estate, trust, association, organization, labor union, or other entity or Governmental Body. 5 1.37 "Proceeding" any action, arbitration, audit, hearing, investigation, litigation, or suit (whether civil, criminal, administrative, investigative, or informal) commenced, brought, conducted, or heard by or before, or otherwise involving, any Governmental Body or arbitrator. 1.38 "Related Person" with respect to a particular individual: a. each other member of such individual's Family; b. any Person that is directly or indirectly controlled by such individual or one or more members of such individual's Family; c. any Person in which such individual or members of such individual's Family hold (individually or in the aggregate) a Material Interest; and d. any Person with respect to which such individual or one or more members of such individual's Family serves as a director, officer, partner, executor, or trustee (or in a similar capacity). e. With respect to a specified Person other than an individual: (i) any Person that directly or indirectly controls, is directly or indirectly controlled by, or is directly or indirectly under common control with such specified Person; (ii) any Person that holds a Material Interest in such specified Person; (iii) each Person that serves as a director, officer, partner, executor, or trustee of such specified Person (or in a similar capacity); (iv) any Person in which such specified Person holds a Material Interest; (v) any Person with respect to which such specified Person serves as a general partner or a trustee (or in a similar capacity); and (vi) any Related Person of any individual described in clause (b) or (c). f. For purposes of this definition, (a) the "Family" of an individual includes (i) the individual, (ii) the individual's spouse [and former spouses], (iii) any other natural person who is related to the individual or the individual's spouse within the second degree, and (iv) any other natural person who resides with such individual, and (b) "Material Interest" means direct or indirect beneficial ownership (as defined in Rule 13d-3 under the Securities Exchange Act of voting securities or other voting interests representing at least 25% of the outstanding voting power of a Person or equity securities or other equity interests representing at least 25% of the outstanding equity securities or equity interests in a Person. 1.39 "Release" any spilling, leaking, emitting, discharging, depositing, escaping, leaching, dumping, or other releasing into the Environment, whether intentional or unintentional. 6 1.40 "Representative" with respect to a particular Person, any director, officer, employee, agent, consultant, advisor, or other representative of such Person, including legal counsel, accountants, and financial advisors. 1.41 "Securities Act" the Securities Act of 1933 as adopted in the United States, or any successor law, and regulations and rules issued pursuant to that act or any successor law. 1.42 Securities Exchange Act  the Securities Exchange Act of 1934 as amended, as adopted in the United States, or any successor law and regulations and rules issued pursuant to that act or any successor law. 1.43 "Seller" as defined in the first paragraph of this Option Agreement. 1.44 "Sellers Releases" as defined in Section 2.4. 1.45 "Shares"  as defined in the Recitals of this Option Agreement, being the GSH Shares, also as defined in the Recitals of this Option Agreement. 1.46 Stock Purchase Agreement  that certain agreement between the parties hereto dated as of July 24, 2009 as amended thereafter by which the Buyer has agreed to purchase all of the outstanding shares of Genesis Solar España, S.L. (GSE, the GSE Shares), a Spanish entity that is in the process of planning, financing and building a plant in Spain to manufacture hi-tech solar panels using thin film technology which has acquired real estate and is substantially advanced in the permitting process for the manufacturing plant to be located near Cádiz, Spain and Genesis Solar Singapore Pte. Ltd. (GSS, the GSS Shares), a corporation formed under the laws of Singapore that is also in the process of planning, financing and building a plant to manufacture high-tech solar panels using thin film technology in Singapore . 1.47 "Subsidiary"  with respect to any Person (the "Owner"), any corporation or other Person of which securities or other interests having the power to elect a majority of that corporation's or other Person's board of directors or similar governing body, or otherwise having the power to direct the business and policies of that corporation or other Person (other than securities or other interests having such power only upon the happening of a contingency that has not occurred) are held by the Owner or one or more of its Subsidiaries; when used without reference to a particular Person, "Subsidiary" means a Subsidiary of the Company. 1.48 "Tax"  any tax (including any income tax, capital gains tax, value-added tax, sales tax, property tax, gift tax, or estate tax), levy, assessment, tariff, duty (including any customs duty), deficiency, or other fee, and any related charge or amount (including any fine, penalty, interest, or addition to tax), imposed, assessed, or collected by or under the authority of any Governmental Body or payable pursuant to any tax-sharing agreement or any other Contract relating to the sharing or payment of any such tax, levy, assessment, tariff, duty, deficiency, or fee. 1.49 "Tax Return"  any return (including any information return), report, statement, schedule, notice, form, or other document or information filed with or submitted to, or required to be filed with or submitted to, any Governmental Body in connection with the determination, assessment, collection, or payment of any Tax or in connection with the administration, implementation, or enforcement of or compliance with any Legal Requirement relating to any Tax. 7 1.50 "Threat of Release"  a substantial likelihood of a Release that may require action in order to prevent or mitigate damage to the Environment that may result from such Release. 1.51 "Threatened"  a claim, Proceeding, dispute, action, or other matter will be deemed to have been "Threatened" if any demand or statement has been made (orally or in writing) or any notice has been given (orally or in writing), or if any other event has occurred or any other circumstances exist, that would lead a prudent Person to conclude that such a claim, Proceeding, dispute, action, or other matter is likely to be asserted, commenced, taken, or otherwise pursued in the future. ARTICLE 2 SALE AND TRANSFER OF SHARES; CLOSING 2.1 SHARES. Subject to the terms and conditions of this Option Agreement, Seller hereby grants to Buyer an option to purchase the GSH Shares for a purchase price determined as set forth in Section 2.2, below, such option being exercisable until 5:00 pm Mountain time in the United States on March 31, 2012 (the Expiration Date). Buyer shall exercise the option (if at all) by providing written notice to Seller before the Expiration Date of its intention to exercise the option, specifying the Acquired Company is being acquired pursuant to such exercise, stating the Purchase Price to be paid, and stating the Option Exercise Date (which may be following the Expiration Date). The Parties agree that unless and until a signed written notice meeting the requirements of this Section has been executed and delivered by the Buyer to the Seller before the Expiration Date, this Option Agreement will expire at the Expiration Date. 2.2 PURCHASE PRICE. Subject to the terms and conditions of this Option Agreement, the purchase price (the "Purchase Price") for the Option Shares will be 10,000 shares of the Buyers common stock restricted as defined in SEC Rule 144 (the Cogenco Shares). 2.3 CLOSING. The purchase and sale (the "Closing") provided for in this Option Agreement will take place at the offices of Buyers counsel at 10:00 a.m. (local time) on the Option Exercise Date or at such other time and place as the parties may agree. Subject to the provisions of Article 9, failure to consummate the purchase and sale provided for in this Option Agreement on the date and time and at the place determined pursuant to this Section 2.3 will not result in the termination of this Option Agreement and will not relieve any party of any obligation under this Option Agreement. 2.4 CLOSING OBLIGATIONS. At the Closing: a. Seller will deliver to Buyer: (i) certificates representing the Option Shares, duly endorsed (or accompanied by duly executed stock powers), with signatures guaranteed by a commercial bank or by a member firm of the New York Stock Exchange, for transfer to Buyer or if Seller represents and warrants to Buyer that there are no certificates representing certain of the Option Shares, an assignment of all of the Sellers interest in the Acquired Company, which assignment shall be guaranteed as set forth above; (ii) releases in the form of Exhibit 2.4(a)(ii) executed by Seller ("Sellers Releases"); (iii) a certificate executed by Seller representing and warranting to Buyer that each of Sellers representations and warranties in this Option Agreement was accurate in all respects as of the date of this Option Agreement and is accurate in all respects as of the Option Exercise Date as if made on the Option Exercise Date (giving full effect to any supplements to the Disclosure Letter that were delivered by Seller to Buyer prior to the Option Exercise Date in accordance with Section 5.5) . 8 b. Buyer will deliver to Seller: (i) the Purchase Price; and (ii) a certificate executed by Buyer to the effect that, except as otherwise stated in such certificate, each of Buyer's representations and warranties in this Option Agreement was accurate in all respects as of the date of this Option Agreement and is accurate in all respects as of the Option Exercise Date as if made on the Option Exercise Date. ARTICLE 3 REPRESENTATIONS AND WARRANTIES OF SELLER. Seller represents and warrants to Buyer as follows: 3.1 ORGANIZATION AND GOOD STANDING. Part 3.1 of the Disclosure Letter contains a complete and accurate list for the Acquired Company of its name, its jurisdiction of incorporation, other jurisdictions in which it is authorized to do business, and its capitalization (including the identity of each stockholder and the number of shares held by each). The Acquired Company is a corporation duly organized, validly existing, and in good standing under the laws of its jurisdiction of incorporation, with full corporate power and authority to conduct its business as it is now being conducted, to own or use the properties and assets that it purports to own or use, and to perform all its obligations under Applicable Contracts. The Acquired Company is duly qualified to do business as a foreign corporation and is in good standing under the laws of each state or other jurisdiction in which either the ownership or use of the properties owned or used by it, or the nature of the activities conducted by it, requires such qualification. 3.2 AUTHORITY; NO CONFLICT a. This Option Agreement constitutes the legal, valid, and binding obligation of Seller, enforceable against Seller in accordance with its terms. Upon the execution and delivery by Seller of the Sellers Releases and the other agreements to be delivered by the Seller in connection with the completion of the Contemplated Transaction (collectively, the "Sellers Closing Documents"), the Sellers Closing Documents will each constitute the legal, valid, and binding obligations of Seller, enforceable against Seller in accordance with their respective terms. Seller has the absolute and unrestricted right, power, authority, and capacity to execute and deliver this Option Agreement and the Sellers Closing Documents and to perform their obligations under this Option Agreement and the Sellers Closing Documents. b. Except as set forth in Part 3.2 of the Disclosure Letter, neither the execution and delivery of this Option Agreement nor the consummation or performance of any of the Contemplated Transactions will, directly or indirectly (with or without notice or lapse of time): (i) contravene, conflict with, or result in a violation of (A) any provision of the Organizational Documents of the Acquired Company, or (B) any resolution adopted by the board of directors or other governing body, or by the stockholders, members or owners of the Acquired Company; (ii) contravene, conflict with, or result in a violation of, or give any Governmental Body or other Person the right to challenge any of the Contemplated Transactions 9 or to exercise any remedy or obtain any relief under, any Legal Requirement or any Order to which the Acquired Company or either Seller, or any of the assets owned or used by the Acquired Company, may be subject; (iii) contravene, conflict with, or result in a violation of any of the terms or requirements of, or give any Governmental Body the right to revoke, withdraw, suspend, cancel, terminate, or modify, any Governmental Authorization that is held by the Acquired Company or that otherwise relates to the business of, or any of the assets owned or used by, the Acquired Company; (iv) cause Buyer or the Acquired Company to become subject to, or to become liable for the payment of, any Tax; (v) cause any of the assets owned by the Acquired Company to be reassessed or revalued by any taxing authority or other Governmental Body; (vi) contravene, conflict with, or result in a violation or breach of any provision of, or give any Person the right to declare a default or exercise any remedy under, or to accelerate the maturity or performance of, or to cancel, terminate, or modify, any Applicable Contract; or (vii) result in the imposition or creation of any Encumbrance upon or with respect to any of the assets owned or used by the Acquired Company. Except as set forth in Part 3.2 of the Disclosure Letter, neither the Seller nor the Acquired Company is or will be required to give any notice to or obtain any Consent from any Person in connection with the execution and delivery of this Option Agreement or the consummation or performance of any of the Contemplated Transactions. c. Seller will acquire the Cogenco Shares for its own account and not with a view to their distribution within the meaning of § 2(a)(11) of the Securities Act. The Seller is an accredited investor as such term is defined in Rule 501(a) under the Securities Act and a non-U.S. Person as such term is defined in Regulation S under the Securities Act. Seller has completed such investigation and due diligence with respect to its acquisition of the Cogenco Shares as Seller and its legal, financial, tax, investment, and other advisors have deemed appropriate or necessary in the circumstances. 3.3 CAPITALIZATION. a. The authorized equity securities of GSH consists of a single business quota (in Hungarian: üzletrész ) representing a primary stake (in Hungarian: törzsbetét ) of HUF 273,000,000; issued and outstanding and constituting the Option Shares of which not less than 100% is owned by Seller. b. Part 3.3(b) of the Disclosure Letter sets forth the name, address, contact information, and number of Shares held by each person who owns any Shares in the Acquired Company other than Seller. c. With the exception of the Option Shares owned by the persons who are identified on Part 3.3(b) of the Disclosure Letter, Seller is and will be on the Option Exercise Date the record and beneficial owners and holders of the Option Shares, free and clear of all Encumbrances. 10 d. No legend or other reference to any purported Encumbrance appears upon any certificate representing equity securities of the Acquired Company. All of the outstanding equity securities of the Acquired Company have been duly authorized and validly issued and are fully paid and nonassessable. There are no Contracts relating to the issuance, sale, or transfer of any equity securities or other securities of the Acquired Company. None of the outstanding equity securities or other securities of the Acquired Company was issued in violation of the Securities Act or any other Legal Requirement. The Acquired Company does not own and has no Contract to acquire, any equity securities or other securities of any Person or any direct or indirect equity or ownership interest in any other business. The Seller is not aware of any restrictions, Encumbrances or required approvals with respect to any Shares not owned by the Seller. 3.4 FINANCIAL STATEMENTS. Not later than the Disclosure Letter Delivery Deadline, Seller will deliver to Buyer: (a) audited consolidated balance sheets of each of the Acquired Company as at the end of its latest fiscal year prior to the Closing and each of the prior two fiscal years including notes thereto (the Balance Sheets), and the related audited consolidated statements of income, changes in stockholders' equity, and cash flow for each of the fiscal years then ended, together with the report thereon of independent certified public accountants reasonably acceptable to Buyer, and (b) consolidated unaudited balance sheets of the Acquired Company as at September 30, 2009 and the related consolidated statements of income, changes in stockholders' equity, and cash flow for the fiscal periods then ended (the Interim Balance Sheet) and the related unaudited consolidated statements of income, changes in stockholders' equity, and cash flow for the fiscal periods then ended, including in each case the notes thereto. Such financial statements and notes fairly present the financial condition and the results of operations, changes in stockholders' equity, and cash flow of the Acquired Company as at the respective dates of and for the periods referred to in such financial statements, all in accordance with GAAP and all prepared in US dollars, subject, in the case of interim financial statements, to normal recurring year-end adjustments (the effect of which will not, individually or in the aggregate, be materially adverse) and the absence of notes (that, if presented, would not differ materially from those included in the Balance Sheet); the financial statements referred to in this Section 3.4 reflect the consistent application of such accounting principles throughout the periods involved, except as disclosed in the notes to such financial statements. No financial statements of any Person other than the Acquired Company are required by GAAP to be included in the consolidated financial statements of the Company. 3.5 BOOKS AND RECORDS. a. The books of account, minute books, stock record books, and other records of the Acquired Company, all of which have been made available to Buyer, are complete and correct and have been maintained in accordance with sound business practices and the requirements of § 13(b)(2) of the Securities Exchange Act (regardless of whether or not the Acquired Company are subject to that Section), including the maintenance of an adequate system of internal controls in a form pursuant to which the Buyer will not have to report any material weaknesses pursuant to Rules 13a-14 and 13a-15 under the Securities Exchange Act. b. The minute books of the Acquired Company contain accurate and complete records of all meetings held of, and corporate action taken by, the stockholders, the Boards of Directors, and committees of the Boards of Directors of the Acquired Company, and no meeting of any such stockholders, Board of Directors, or committee has been held for which minutes have not been prepared and are not contained in such minute books. 11 c. At the Closing, all of those books and records will be in the possession of the Acquired Company and delivered to the Buyer. 3.6 TITLE TO PROPERTIES; ENCUMBRANCES. Part 3.6 of the Disclosure Letter contains a complete and accurate list of all real property, leaseholds, or other interests therein owned by the Acquired Company. a. Seller has delivered or made available to Buyer copies of the deeds and other instruments (as recorded) by which the Acquired Compthe Acquired such real property and interests, and copies of all title insurance policies, opinions, abstracts, and surveys in the possession of Seller or the Acquired Company and relating to such property or interests. b. The Acquired Companies own (with good and marketable title in the case of real property, subject only to the matters permitted by the following sentence) all the properties and assets (whether real, personal, or mixed and whether tangible or intangible) that they purport to own located in the facilities owned or operated by the Acquired Company or reflected as owned in the books and records of the Acquired Company, including all of the properties and assets reflected in the Balance Sheet and the Interim Balance Sheet (except for assets held under capitalized leases disclosed or not required to be disclosed in Part 3.6 of the Disclosure Letter and personal property sold since the date of the Balance Sheet and the Interim Balance Sheet, as the case may be, in the Ordinary Course of Business), and all of the properties and assets purchased or otherwise acquired by the Acquired Company since the date of the Balance Sheet (except for personal property acquired and sold since the date of the Balance Sheet in the Ordinary Course of Business and consistent with past practice), which subsequently purchased or acquired properties and assets (other than inventory and short-term investments) are listed in Part 3.6 of the Disclosure Letter. c. All material properties and assets reflected in the Balance Sheet and the Interim Balance Sheet are free and clear of all Encumbrances and are not, in the case of real property, subject to any rights of way, building use restrictions, exceptions, variances, reservations, or limitations of any nature except, with respect to all such properties and assets, (i) mortgages or security interests shown on the Balance Sheet or the Interim Balance Sheet as securing specified liabilities or obligations, with respect to which no default (or event that, with notice or lapse of time or both, would constitute a default) exists, (ii) mortgages or security interests incurred in connection with the purchase of property or assets after the date of the Interim Balance Sheet (such mortgages and security interests being limited to the property or assets so acquired), with respect to which no default (or event that, with notice or lapse of time or both, would constitute a default) exists, (iii) liens for current taxes not yet due, and (iv) with respect to real property, (A) minor imperfections of title, if any, none of which is substantial in amount, materially detracts from the value or impairs the use of the property subject thereto, or impairs the operations of the Acquired Company, and (B) zoning laws and other land use restrictions that do not impair the present or anticipated use of the property subject thereto. 12 (v) All buildings, plants, and structures owned by the Acquired Company lie wholly within the boundaries of the real property owned by the Acquired Company and do not encroach upon the property of, or otherwise conflict with the property rights of, any other Person. 3.7 CONDITION AND SUFFICIENCY OF ASSETS. The buildings, plants, structures, and equipment of the Acquired Company are structurally sound, are in good operating condition and repair, and are adequate for the uses to which they are being put, and none of such buildings, plants, structures, or equipment is in need of maintenance or repairs except for ordinary, routine maintenance and repairs that are not material in nature or cost. The building, plants, structures, and equipment of the Acquired Company are sufficient for the continued conduct of the Acquired Company businesses after the Closing in substantially the same manner as conducted prior to the Closing. 3.8 ACCOUNTS RECEIVABLE. All accounts receivable of the Acquired Company that are reflected on the Balance Sheet or the Interim Balance Sheet or on the accounting records of the Acquired Company as of the Option Exercise Date (collectively, the Accounts Receivable) represent or will represent valid obligations arising from sales actually made or services actually performed in the Ordinary Course of Business. a. Unless paid prior to the Option Exercise Date, the Accounts Receivable are or will be as of the Option Exercise Date current and collectible net of the respective reserves shown on the Balance Sheet or the Interim Balance Sheet or on the accounting records of the Acquired Company as of the Option Exercise Date (which reserves are adequate and calculated consistent with past practice and, in the case of the reserve as of the Option Exercise Date, will not represent a greater percentage of the Accounts Receivable as of the Option Exercise Date than the reserve reflected in the Interim Balance Sheet represented of the Accounts Receivable reflected therein and will not represent a material adverse change in the composition of such Accounts Receivable in terms of aging). b. Subject to such reserves, each of the Accounts Receivable either has been or will be collected in full, without any set-off, within ninety days after the day on which it first becomes due and payable. There is no contest, claim, or right of set-off, other than returns in the Ordinary Course of Business, under any Contract with any obligor of an Accounts Receivable relating to the amount or validity of such Accounts Receivable. c. Part 3.8 of the Disclosure Letter contains a complete and accurate list of all Accounts Receivable as of the date of the Interim Balance Sheet, which list sets forth the aging of such Accounts Receivable. 3.9 INVENTORY. All inventory of the Acquired Company, whether or not reflected in the Balance Sheet or the Interim Balance Sheet, consists of a quality and quantity usable and salable in the Ordinary Course of Business, except for obsolete items and items of below-standard quality, all of which have been written off or written down to net realizable value in the Balance Sheet or the Interim Balance Sheet or on the accounting records of the Acquired Company as of the Option Exercise Date, as the case may be. All inventories not written off have been priced at the lower of cost or net realizable value on a first in, first out basis. The quantities of each item of inventory (whether raw materials, work-in-process, or finished goods) are not excessive, but are reasonable in the present circumstances of the Acquired Company. 3.10 NO UNDISCLOSED LIABILITIES. Except as set forth in Part 3.10 of the Disclosure Letter, the Acquired Company have no liabilities or obligations of any nature (whether known or unknown and whether absolute, accrued, contingent, or otherwise) except for liabilities or obligations reflected or reserved against in the Balance Sheet or the Interim Balance Sheet and current liabilities incurred in the Ordinary Course of Business since the respective dates thereof. 13 3.11 TAXES a. The Acquired Company have filed or caused to be filed (on a timely basis since formation) all Tax Returns that are or were required to be filed by or with respect to any of them, either separately or as a member of a group of corporations, pursuant to applicable Legal Requirements. Seller will, not later than the date that it executes this Option Agreement to Buyer copies of, and Part 3.11 of the Disclosure Letter contains a complete and accurate list of, all such Tax Returns relating to income or franchise taxes filed since formation. b. The Acquired Company have each paid, or made provision for the payment of, all Taxes that have or may have become due pursuant to those Tax Returns or otherwise, or pursuant to any assessment received by Seller or the Acquired Company, except such Taxes, if any, as are listed in Part 3.11 of the Disclosure Letter and are being contested in good faith and as to which adequate reserves (determined in accordance with GAAP) have been provided in the Balance Sheet and the Interim Balance Sheet. c. The income Tax Returns of the Acquired Company (whether filed in the United States or any subdivision thereof, or in any other jurisdiction) subject to such Taxes have been audited by the relevant tax authorities or are closed by the applicable statute of limitations for all taxable years. (i) Part 3.11 of the Disclosure Letter contains a complete and accurate list of all audits of all such Tax Returns, including a reasonably detailed description of the nature and outcome of each audit. (ii) All deficiencies proposed as a result of such audits have been paid, reserved against, settled, or, as described in Part 3.11 of the Disclosure Letter, are being contested in good faith by appropriate proceedings. Part 3.11 of the Disclosure Letter describes all adjustments to the United States federal income Tax Returns filed by the Acquired Company or any group of corporations including the Acquired Company for all taxable years, and the resulting deficiencies proposed by the applicable Tax authority. (iii) Except as described in Part 3.11 of the Disclosure Letter, neither Seller nor the Acquired Company has given or been requested to give waivers or extensions (or is or would be subject to a waiver or extension given by any other Person) of any statute of limitations relating to the payment of Taxes of the Acquired Company or for which the Acquired Company may be liable. d. The charges, accruals, and reserves with respect to Taxes on the respective books of the Acquired Company are adequate (determined in accordance with GAAP) and are at least equal to that Acquired Companys liability for Taxes. There exists no proposed tax assessment against the Acquired Company except as disclosed in the Balance Sheet or in Part 3.11 of the Disclosure Letter. No consent to the application of § 341(f)(2) of the IRC (or any comparable section of any Law of any other jurisdiction in the world) has been filed with respect to any property or assets held, acquired, or to be acquired by the Acquired Company. All Taxes that the Acquired Company is or was required by Legal Requirements to withhold or collect have been duly withheld or collected and, to the extent required, have been paid to the proper Governmental Body or other Person. 14 e. All Tax Returns filed by (or that include on a consolidated basis) the Acquired Company are true, correct, and complete. There is no tax sharing agreement that will require any payment by the Acquired Company after the date of this Option Agreement. 3.12 NO MATERIAL ADVERSE CHANGE. Since the date of the Balance Sheet, there has not been any material adverse change in the business, operations, properties, prospects, assets, or condition of the Acquired Company, and no event has occurred or circumstance exists that may result in such a material adverse change. 3.13 EMPLOYEE BENEFITS a. The persons who are employed by and who are retained as contractors by the Acquired Company are set forth in Part 3.13(a) of the Disclosure Letter, together with the other information required by Section 3.20 of this Option Agreement. In each case, the Acquired Company is in full compliance with any Laws and regulations issued by any Governmental Body governing such employment relationship, or any relationship as an independent contractor or other similar relationship including (without limitation) the withholding and proper payment of any Tax obligations and the provision of Benefit Obligations adopted by, or to which the Acquired Company is subject. "Other Benefit Obligations" means all obligations, arrangements, or customary practices, whether or not legally enforceable, to provide benefits, other than salary, as compensation for services rendered, to present or former directors, employees, or agents, other than obligations, arrangements, and practices that are Plans. Other Benefit Obligations include consulting agreements under which the compensation paid does not depend upon the amount of service rendered, sabbatical policies, severance payment policies, employment manuals, collective bargaining agreements, all contracts with third party administrators, actuaries, investment managers, consultants, and other independent contractors, payroll manuals, and fringe benefits within the meaning of IRC § 132 or the comparable section of any other Law applicable to the Acquired Company. b. Part 3.13(b) of the Disclosure Letter sets forth all employee benefit plans (including, but not limited to Other Benefit Obligations) to which the Acquired Company is subject (directly or indirectly, whether written, statutory, regulatory, or unwritten), and the Acquired Company have each delivered (or will within ten days of the date of this Option Agreement) deliver copies of all such plans to the Buyer. c. Part 3.13(c) of the Disclosure Letter sets forth all reports filed by the Acquired Company, or by any person with respect to any employee of or contractor to the Acquired Company with any Governmental Body. d. Except as set forth in Part 3.13(d) of the Disclosure Letter, the Acquired Company have each performed all of their respective obligations under all employee benefit plans and Other Benefit Obligations. The Acquired Company have made appropriate entries in their financial records and statements for all obligations and liabilities under such plans and Obligations that have accrued but are not due. Neither the Seller nor the Acquired Company has Knowledge of any facts or circumstances that may give rise to any liability of any Seller, the Acquired Company, or Buyer under the Law applicable to any employee benefit plan or Other Benefit Obligation, whether described in Part 3.13 of the Disclosure Letter or not so described. e. No payment that is owed or may become due to any director, officer, employee, or agent of the Acquired Company will be non-deductible to the Acquired Company or subject to tax under IRC § 280G or § 4999 (or the comparable section of any other Law applicable to the Acquired Company); nor will the Acquired Company be required to "gross up" or otherwise compensate any such person because of the imposition of any excise tax on a payment to such person. 15 f. The consummation of the Contemplated Transactions will not result in the payment, vesting, or acceleration of any benefit or Company Other Benefit Obligation. 3.14 COMPLIANCE WITH LEGAL REQUIREMENTS; GOVERNMENTAL AUTHORIZATIONS a. Except as set forth in Part 3.14 of the Disclosure Letter: (i) the Acquired Company is, and at all times since formation has been, in full compliance with each Legal Requirement that is or was applicable to it or to the conduct or operation of its business or the ownership or use of any of its assets; (ii) no event has occurred or circumstance exists that (with or without notice or lapse of time) (A) may constitute or result in a violation by the Acquired Company of, or a failure on the part of the Acquired Company to comply with, any Legal Requirement, or (B) may give rise to any obligation on the part of the Acquired Company to undertake, or to bear all or any portion of the cost of, any remedial action of any nature; and (iii) The Acquired Company has not received, at any time since formation, any notice or other communication (whether oral or written) from any Governmental Body or any other Person regarding (A) any actual, alleged, possible, or potential violation of, or failure to comply with, any Legal Requirement, or (B) any actual, alleged, possible, or potential obligation on the part of the Acquired Company to undertake, or to bear all or any portion of the cost of, any remedial action of any nature. b. Part 3.14 of the Disclosure Letter contains a complete and accurate list of each Governmental Authorization that is held by the Acquired Company or that otherwise relates to the business of, or to any of the assets owned or used by, the Acquired Company. Each Governmental Authorization listed or required to be listed in Part 3.14 of the Disclosure Letter is valid and in full force and effect. Except as set forth in Part 3.14 of the Disclosure Letter: (i) the Acquired Company is, and at all times since formation has been, in full compliance with all of the terms and requirements of each Governmental Authorization identified or required to be identified in Part 3.14 of the Disclosure Letter; (ii) no event has occurred or circumstance exists that may (with or without notice or lapse of time) (A) constitute or result directly or indirectly in a violation of or a failure to comply with any term or requirement of any Governmental Authorization listed or required to be listed in Part 3.14 of the Disclosure Letter, or (B) result directly or indirectly in the revocation, withdrawal, suspension, cancellation, or termination of, or any modification to, any Governmental Authorization listed or required to be listed in Part 3.14 of the Disclosure Letter; (iii) The Acquired Company has not received, at any time since formation, any notice or other communication (whether oral or written) from any Governmental Body or any other Person regarding (A) any actual, alleged, possible, or potential violation of or failure to comply with any term or requirement of any Governmental Authorization, or (B) any actual, 16 proposed, possible, or potential revocation, withdrawal, suspension, cancellation, termination of, or modification to any Governmental Authorization; and (iv) all applications required to have been filed for the renewal of the Governmental Authorizations listed or required to be listed in Part 3.14 of the Disclosure Letter have been duly filed on a timely basis with the appropriate Governmental Bodies, and all other filings required to have been made with respect to such Governmental Authorizations have been duly made on a timely basis with the appropriate Governmental Bodies. The Governmental Authorizations listed in Part 3.14 of the Disclosure Letter collectively constitute all of the Governmental Authorizations necessary to permit the Acquired Company to lawfully conduct and operate their businesses in the manner they currently conduct and operate such businesses and to permit the Acquired Company to own and use their assets in the manner in which they currently own and use such assets. 3.15 LEGAL PROCEEDINGS; ORDERS a. Except as set forth in Part 3.15 of the Disclosure Letter, there is no pending Proceeding: (i) that has been commenced by or against the Acquired Company or that otherwise relates to or may affect the business of, or any of the assets owned or used by, the Acquired Company; or (ii) that challenges, or that may have the effect of preventing, delaying, making illegal, or otherwise interfering with, any of the Contemplated Transactions. To the Knowledge of Seller and the Acquired Company, (1) no such Proceeding has been Threatened, and (2) no event has occurred or circumstance exists that may give rise to or serve as a basis for the commencement of any such Proceeding. Seller has delivered to Buyer copies of all pleadings, correspondence, and other documents relating to each Proceeding listed in Part 3.15 of the Disclosure Letter. The Proceedings listed in Part 3.15 of the Disclosure Letter will not have a material adverse effect on the business, operations, assets, condition, or prospects of the Acquired Company. b. Except as set forth in Part 3.15 of the Disclosure Letter: (i) there is no Order to which the Acquired Company, or any of the assets owned or used by the Acquired Company, is subject; (ii) neither Seller is subject to any Order that relates to the business of, or any of the assets owned or used by, the Acquired Company; and (iii) to the Knowledge of Seller and the Acquired Company, no officer, director, agent, or employee of the Acquired Company is subject to any Order that prohibits such officer, director, agent, or employee from engaging in or continuing any conduct, activity, or practice relating to the business of the Acquired Company. c. Except as set forth in Part 3.15 of the Disclosure Letter: 17 (i) the Acquired Company is, and at all times since formation has been, in full compliance with all of the terms and requirements of each Order to which it, or any of the assets owned or used by it, is or has been subject; (ii) no event has occurred or circumstance exists that may constitute or result in (with or without notice or lapse of time) a violation of or failure to comply with any term or requirement of any Order to which the Acquired Company, or any of the assets owned or used by the Acquired Company, is subject; and (iii) The Acquired Company has not received, at any time since formation, any notice or other communication (whether oral or written) from any Governmental Body or any other Person regarding any actual, alleged, possible, or potential violation of, or failure to comply with, any term or requirement of any Order to which the Acquired Company, or any of the assets owned or used by the Acquired Company, is or has been subject. 3.16 ABSENCE OF CERTAIN CHANGES AND EVENTS. Except as set forth in Part 3.16 of the Disclosure Letter, since the date of the Balance Sheet, the Acquired Company have conducted their businesses only in the Ordinary Course of Business and there has not been any: a. change in the Acquired Companys authorized or issued capital stock; grant of any stock option or right to purchase shares of capital stock of the Acquired Company; issuance of any security convertible into such capital stock; grant of any registration rights; purchase, redemption, retirement, or other acquisition by the Acquired Company of any shares of any such capital stock; or declaration or payment of any dividend or other distribution or payment in respect of shares of capital stock; b. amendment to the Organizational Documents of the Acquired Company; c. payment or increase by the Acquired Company of any bonuses, salaries, or other compensation to any stockholder, director, officer, or (except in the Ordinary Course of Business) employee or entry into any employment, severance, or similar Contract with any director, officer, or employee; d. adoption of, or increase in the payments to or benefits under, any profit sharing, bonus, deferred compensation, savings, insurance, pension, retirement, or other employee benefit plan for or with any employees of the Acquired Company; e. damage to or destruction or loss of any asset or property of the Acquired Company, whether or not covered by insurance, materially and adversely affecting the properties, assets, business, financial condition, or prospects of the Acquired Company, taken as a whole; f. entry into, termination of, or receipt of notice of termination of (i) any license, distributorship, dealer, sales representative, joint venture, credit, or similar agreement, or (ii) any Contract or transaction involving a total remaining commitment by or to the Acquired Company of at least $10,000; g. sale (other than sales of inventory in the Ordinary Course of Business), lease, or other disposition of any asset or property of the Acquired Company or mortgage, pledge, or imposition of any lien or other encumbrance on any material asset or property of the Acquired Company, including the sale, lease, or other disposition of any of the Intellectual Property Assets; 18 h. cancellation or waiver of any claims or rights with a value to the Acquired Company in excess of $10,000; i. material change in the accounting methods used by the Acquired Company; or j. agreement, whether oral or written, by the Acquired Company to do any of the foregoing. 3.17 CONTRACTS; NO DEFAULTS a. Part 3.17(a) of the Disclosure Letter contains a complete and accurate list, and Seller has delivered to Buyer true and complete copies, of: (i) each Applicable Contract that involves performance of services or delivery of goods or materials by one or more Acquired Company of an amount or value in excess of $10,000; (ii) each Applicable Contract that involves performance of services or delivery of goods or materials to one or more Acquired Company of an amount or value in excess of $10,000; (iii) each Applicable Contract that was not entered into in the Ordinary Course of Business and that involves expenditures or receipts of one or more Acquired Company in excess of $10,000; (iv) each lease, rental or occupancy agreement, license, installment and conditional sale agreement, and other Applicable Contract affecting the ownership of, leasing of, title to, use of, or any leasehold or other interest in, any real or personal property (except personal property leases and installment and conditional sales agreements having a value per item or aggregate payments of less than $10,000 and with terms of less than one year); (v) each licensing agreement or other Applicable Contract with respect to patents, trademarks, copyrights, or other intellectual property, including agreements with current or former employees, consultants, or contractors regarding the appropriation or the non-disclosure of any of the Intellectual Property Assets; (vi) each collective bargaining agreement and other Applicable Contract to or with any labor union or other employee representative of a group of employees; (vii) each joint venture, partnership, and other Applicable Contract (however named) involving a sharing of profits, losses, costs, or liabilities by the Acquired Company with any other Person; (viii) each Applicable Contract containing covenants that in any way purport to restrict the business activity of the Acquired Company or any Affiliate of the Acquired Company or limit the freedom of the Acquired Company or any Affiliate of the Acquired Company to engage in any line of business or to compete with any Person; 19 (ix) each Applicable Contract providing for payments to or by any Person based on sales, purchases, or profits, other than direct payments for goods; (x) each power of attorney that is currently effective and outstanding; (xi) each Applicable Contract entered into other than in the Ordinary Course of Business that contains or provides for an express undertaking by the Acquired Company to be responsible for consequential damages; (xii) each Applicable Contract for capital expenditures in excess of $10,000; (xiii) each written warranty, guaranty, and or other similar undertaking with respect to contractual performance extended by the Acquired Company other than in the Ordinary Course of Business; and (xiv) each amendment, supplement, and modification (whether oral or written) in respect of any of the foregoing. Part 3.17(a) of the Disclosure Letter sets forth reasonably complete details concerning such Contracts, including the parties to the Contracts, the amount of the remaining commitment of the Acquired Company under the Contracts, and the Acquired Company' office where details relating to the Contracts are located. b. Except as set forth in Part 3.17(b) of the Disclosure Letter: (i) neither Seller (and no Related Person of either Seller) has or may acquire any rights under, and neither Seller has or may become subject to any obligation or liability under, any Contract that relates to the business of, or any of the assets owned or used by, the Acquired Company; and (ii) to the Knowledge of Seller and the Acquired Company, no officer, director, agent, employee, consultant, or contractor of the Acquired Company is bound by any Contract that purports to limit the ability of such officer, director, agent, employee, consultant, or contractor to (A) engage in or continue any conduct, activity, or practice relating to the business of the Acquired Company, or (B) assign to the Acquired Company or to any other Person any rights to any invention, improvement, or discovery. c.
